UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHAMMA K. BRANDON,
Plaintiff,

V.

MARK ROYCE,
Defendant.

 

 

 

 

 

---X
yy
ORDER REGARDING
SEALED DOCUMENTS
16 CV 5552 (VB)
x

 

 

The Court having So Ordered a Stipulation of Confidentiality and Protective Order on

January 24, 2020, which, among other things, provides for the filing of documents under seal, it

is further ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under

seal, as set forth in Section 6 of the Court’s Electronic Case Filing Rules &

Instructions, as well as the Court’s “Sealed Records Filing Instructions,” available at

https://nysd.uscourts.gov/programs/records;

2. A full and unredacted courtesy copy of any submission of documents filed under seal
shall be provided to Chambers as soon as practicable, marked “Chambers Copy” and

“Contains Confidential Information Filed Under Seal.”

Dated: January 24, 2020
White Plains, NY

SO ORDERED:,

 

Vincent L. Briccetti
United States District Judge
